Citation Nr: 1342551	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-07 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right tympanic membrane perforation. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

The Veteran had active service from July 1960 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for left and right ear disabilities, PTSD and migraines.

Jurisdiction over the instant matters was transferred to the New York, New York, RO after the issuance of the March 2007 rating decision. 

The Veteran testified before the undersigned at a January 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In April 2011, the Board granted service connection for PTSD and migraines; and remanded the issues of entitlement to service connection for left and right ear disabilities and temporomandibular joint (TMJ) dysfunction. 

In January 2013, the Appeals Management Center (AMC), granted service connection for bilateral TMJ.  Hence, that issue is not before the Board.

In May 2013 the Board again remanded the remaining issues on appeal.


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability as defined by VA regulations for benefit purposes.

2.  The Veteran's right ear tympanic membrane perforation and right ear hearing loss are the result of in-service injury.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2013).

2.  The requirements for entitlement to service connection for right tympanic membrane perforation are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The requirements for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, including evidence needed to substantiate the claims.  Neither the Veteran nor her representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

Thus, the Board finds the VCAA notice requirements pertinent to the issues on appeal have been met.  see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Whatever additional development was not completed by AMC pursuant to the May 2013 remand was accomplished via the Veterans Health Administration (VHA) medical specialist opinion obtained by the Board.  See 38 C.F.R. § 20.901.  

The VHA opinion did not address whether current left ear hearing loss was related to service.  This is not prejudicial to the Veteran, because the record shows that she does not have current left ear hearing loss, as defined by VA.  Neither the Veteran nor her representative report that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems a sensorineural hearing loss as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.307(a) and 3.309(a).  This means that the Board must also consider any evidence of continued symptomatology of this disorder, if either is found to have manifested in service or within the applicable presumptive period.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Left Ear

The Veteran asserts she was struck about her head as part of a rape perpetrated on her in 1961 during her active service.  She asserts further her right tympanic membrane was ruptured in the process which, in turn caused her hearing loss.  Service connection is in effect for posttraumatic stress disorder due to military sexual assault.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

VA outpatient records dated in August 2006 note the Veteran's complaints of a right ear hearing loss only.  Records dated from February to April 2008 note the Veteran's complaints of right ear pain and intermittent hearing loss.  

A non-VA audiology assessment in April 2008 notes complaints of a left ear hearing loss.  The audiometric findings in decibels at the indicated frequencies were as follows:








500
1000
2000
3000
4000
LEFT
32
35
25

15

These findings do not meet VA's definition of hearing loss disability, as only two of the three required auditory thresholds were 26 db or greater.

Pursuant to the April 2011 Board remand, a VA examination was conducted.  The May 2011 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report notes the Veteran reported hearing loss in the right ear.  The examiner noted there was no indication in the service treatment records of complaints of or treatment for left ear hearing loss.  Further, the audiometric at the Veteran's 1961 examination for separation, as converted to International Standards Organization (ISO) units, revealed as follows:








500
1000
2000
3000
4000
LEFT
20
15
15
15
15

At the May 2011 examination the left ear hearing thresholds were as follows:








500
1000
2000
3000
4000
LEFT
40
30
20
15
10

Speech recognition was 96 percent.  The examiner diagnosed hearing within normal limits for the left ear, except for a mild conductive hearing loss at 500 and 1000 Hz.

The VHA specialist, whose opinion is discussed in detail later in this decision, notes the Veteran to have normal hearing in the left ear.

As shown by the objective evidence set forth above, the Veteran's left ear does not manifest with a hearing loss of sufficient severity to constitute a disability under VA regulations.  38 C.F.R. § 3.385.  Hence, there is no issue to resolve as concerns a causal connection with active service; and, the Board is constrained to deny the claim as it concerns the left ear.  38 C.F.R. § 3.303.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the evidence showed no left ear disability, however, reasonable doubt does not arise, and the claim is denied.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Right Ear

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.

Recent VA treatment and examination records show tympanic membrane perforation, and right ear hearing loss disability.  On VA examination in May 2011, an audiologist stated she could not provide an opinion on the relationship between the Veteran's current disabilities and service, because it was beyond the audiologist's expertise.  An examination was recommended by an otolaryngologist.  

In August 2013, the Veteran underwent what was described as an otolaryngology consultation in conjunction with additional VA examinations.  The consultation, however, was conducted by an audiologist.  Hence, the directions in the remand were not fully completed.  

As a result, the Board requested VHA to refer the claims file to an otolaryngologist for an opinion.  SRG, M.D., staff otolaryngologist, reviewed the claims file.  In his December 2013 opinion, Dr. G noted that the Veteran suffered a right tympanic membrane perforation secondary to a blow to her right ear during the assault.  

Dr. G concluded that the current right ear hearing loss and right ear perforation were the result of the injury sustained in active service.

Dr. G conducted a review of the claims file and provided a full rationale for his opinion.  Thus, it is probative and adequate.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Hence, the evidence of record shows the Veteran's entitlement to the benefits she seeks as concerns her right ear.  38 C.F.R. §§ 3.303, 3.310.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right tympanic membrane perforation is granted. 

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


